Citation Nr: 1609053	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  04-11 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disorder as secondary to service-connected right and left knee disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1967 to September 1970.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2001 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

An April 2015 Board decision denied the Veteran's claim for entitlement to service connection for a right hip disorder as secondary to the Veteran's service-connected bilateral knee disabilities.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a December 2015 Order granting a Joint Motion for Remand (JMR), the April 2015 Board decision was vacated and the appeal was remanded to the Board for action consistent with the terms of the JMR.

The issues of entitlement to service connection for right hand, right shoulder, and neck disabilities as secondary to service-connected bilateral knee disability, residuals of herbicide exposure, and essential tremors have been raised by the record in July 2014 and November 2015 VA Forms 21-526EZ, and a February 2016 correspondence but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Court set aside the Board's April 2015 decision and remanded the claim back to the Board for development consistent with the terms of the JMR.  The JMR found that in denying the Veteran's claim the Board had relied on inadequate medical opinions.  Specifically, the JMR found that the examination reports of record had not adequately addressed whether the Veteran's right hip disability was aggravated by his service-connected right and left knee disabilities.  Accordingly, on remand the Veteran should be afforded another VA examination and the examiner must provide the opinions that were found lacking.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record any updated VA treatment records for the Veteran dated from May 2011 to the present.

2.  Contact the Veteran and request that he submit a properly executed and separate VA Form 21-4142 for any updated private treatment he received for his right hip disorder.  Upon receipt of such, VA must take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.  The AOJ must make two (2) attempts to obtain any private medical evidence identified, unless the first attempt demonstrates that a second attempt would be futile.

If any private records are identified but not obtained, the RO must inform the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be rated based on the evidence available, and (4) that if the records are later obtained the claim may be readjudicated.

3.  Thereafter, provide the Veteran a VA examination by a physician with appropriate expertise to determine whether the Veteran's right hip disorder is related to his service-connected bilateral knee disabilities.  The claims file and a copy of this remand must be available to the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies should be accomplished.  Upon review of the record, the examiner is asked to address the following:

a.  Identify all applicable right hip diagnoses. 

b.  State whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right hip disorder was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected right knee disability.

c.  State whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right hip disorder was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected left knee disability.

The examiner should review and reconcile his or her opinions with the right hip radiographic findings, including the report of the May 1991 VA radiologic examination, VA clinical records and evaluations obtained for a 1990 claim for service connection for a right hip disorder, a 1995 private evaluation at the Matthews Orthopedic Clinic, a November 1999 opinion from L. Brady, MD (indicating need for review of 1980 or 1981 radiologic examinations of right hip), and any other relevant records.

In rendering the above requested opinions, the examiner should address the Veteran's assertion that he injured his right hip in a fall after his left knee gave away and his assertion that that his altered gait, caused by his left knee disability, aggravated his right hip disability. 
In addressing the Veteran's assertions regarding his altered gait, the examiner should address conflicting evidence in the record as to whether Appellant has an altered gait.

A complete rationale that is supported by the medical evidence of record should be given for any opinion provided.

4.  Finally, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, provide the Veteran and his representative a supplemental statement of the case and an appropriate period to respond.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).












_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

